Citation Nr: 0533761	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  96-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to higher initial disability ratings for 
residuals of asbestos with chronic bronchitis, evaluated as 
10 percent disabling for the period from November 12, 1993, 
through August 25, 1998; evaluated as 30 percent disabling 
for the period from August 26, 1998, through August 20, 2000; 
and evaluated as 60 percent disabling from August 21, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1966 to October 
1970, and from October 1975 to July 1983.

In April 1994, the RO granted service connection and assigned 
an initial 10 percent evaluation for residuals of asbestos 
with chronic bronchitis, effective November 12, 1993.  The 
veteran argued for a higher disability rating in a November 
1994 statement.  In March 1995, the RO denied a disability 
rating in excess of 10 percent for residuals of asbestos with 
chronic bronchitis.  The record reflects, in this regard, 
that the veteran filed a notice of disagreement (NOD) in 
April 1995-i.e., within one year of the assigned, initial 10 
percent rating.  See 38 C.F.R. § 20.201 (2005).  Because the 
veteran has disagreed with the initial evaluation assigned 
following the grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In January 1996, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In March 1999, the RO assigned a disability evaluation of 30 
percent for residuals of asbestos with chronic bronchitis, 
effective August 26, 1998.

In June 2003, the RO assigned a disability evaluation of 60 
percent for residuals of asbestos with chronic bronchitis, 
effective August 21, 2000.

In October 2003, the Board remanded the matter for additional 
development.  That development has been completed.  

The Board notes that, in March 1999, the veteran claimed 
entitlement to additional retroactive benefits.  In August 
2001, the veteran again raised the issue, specifically, of an 
earlier effective date for the award of compensation for 
service-connected residuals of asbestos with chronic 
bronchitis.  As that issue has not been adjudicated by the 
RO, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  For the period from November 12, 1993, to July 31, 2000, 
the veteran's residuals of asbestos with chronic bronchitis 
were manifested by dyspnea on mild to moderate exertion, 
persistent cough, and moderate restrictive lung impairment.

3.  For the period beginning August 1, 2000, the veteran's 
residuals of asbestos with chronic bronchitis have been 
manifested by dyspnea on minimal exertion, persistent cough, 
moderate restrictive lung impairment, and forced vital 
capacity of 61.4 percent predicted.  

4.  There is no evidence, at any time, of pronounced 
symptoms, extensive lesions, a markedly severe degree of 
ventilatory deficit, cor pulmonale, pulmonary hypertension, 
or other evidence of severe impairment of bodily vigor 
producing total incapacity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for residuals of asbestos with chronic bronchitis 
have been met during the period from November 12, 1993, to 
October 31, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.97, Diagnostic Code 6600 
(1996).

2.  The criteria for a disability rating of 60 percent for 
residuals of asbestos with chronic bronchitis have been met 
during the period beginning November 1, 2001.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.97a, Diagnostic Code 6600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

Through the November 1995 statement of the case (SOC), the 
March 1996, August 1996, December 1997, March 1999, June 
2003, and July 2005 supplemental SOCs (SSOCs), and the 
February 2001 and April 2004 letters, the RO and VA's Appeals 
Management Center (AMC) notified the veteran of the 
applicable rating criteria, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim for higher initial disability ratings 
for residuals of asbestos with chronic bronchitis.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.  

VA's February 2001 and April 2004 letters notified the 
veteran of what evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

VA informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  

The April 2004 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  

The Board finds that, in this case, the delay in issuing the 
section § 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication.  His claim was fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

Further assistance would not be reasonably likely to 
substantiate the claim, and further notice or assistance is 
not required.  38 U.S.C.A. § 5103A.


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's residuals of asbestos with chronic bronchitis 
have been initially rated under the former provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6899-6802, as analogous to 
pneumoconiosis.  

Under the criteria in effect prior to October 7, 1996, a 10 
percent evaluation is warranted where the condition is 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion. A 30 percent evaluation 
requires moderate symptoms with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion which is 
confirmed by pulmonary function tests.  A 60 percent 
evaluation requires severe symptoms with extensive pulmonary 
fibrosis and severe dyspnea on slight exertion which is 
confirmed by pulmonary function tests with marked impairment 
of health.  A 100 percent evaluation requires pronounced 
symptoms with extent of lesions comparable to far advanced 
pulmonary tuberculosis or pulmonary function tests confirming 
a markedly severe degree of ventilatory deficit, with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1995).

In the alternative, the veteran's disability may be evaluated 
under former Diagnostic Code 6600 for chronic bronchitis.  
Under the criteria in effect prior to October 7, 1996, a 10 
percent rating is warranted when the chronic bronchitis is 
mild with a slight cough, no dyspnea, and few rales. A 30 
percent rating is warranted when chronic bronchitis is 
moderately severe with a persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway construction.  A 60 percent rating 
is warranted when chronic bronchitis is severe with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests are indicative of severe ventilatory 
impairment.  A 100 percent rating is warranted when chronic 
bronchitis is pronounced, with copious productive cough and 
dyspnea at rest, with pulmonary function test showing a 
severe degree of airway obstruction, and with symptoms of 
associated severe emphysema or cyanosis and findings of 
right-sided heart involvement.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1995).

The terms "slight," "moderate" and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2005).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding a rating.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2005). 

The report of a December 1993 VA examination includes 
findings of dyspnea on mild to moderate exertion.  The 
veteran also reported a daily cough, productive of whitish 
phlegm, which was worse in the morning.  Examination revealed 
no rales, rhonchi, or wheezes, but there was a prolongation 
of the expiratory phase.  Chest x-rays revealed slight 
pleural thickening along both lateral chest walls, but no 
infiltrates.  Pulmonary function testing revealed moderate 
restrictive and moderate obstructive lung impairment.

During the March 1995 VA examination, the veteran reported a 
worsening of shortness of breath in the past year, and having 
difficulty climbing up and down stairs.  The examiner 
diagnosed history of asbestos exposure with mild restrictive 
lung disorder on pulmonary function tests.

In January 1996, the veteran testified that he had a pain in 
his chest on exertion, and that he went to the hospital every 
six months for evaluation.

The report of a July 1996 VA examination revealed that the 
veteran's cardiovascular system, both S1 and S2, was normal, 
and that no murmurs were heard.  Lungs were clear to 
auscultation and percussion.  Pulmonary function tests were 
unchanged from October 1994.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The Board finds that the evidence of record, prior to the 
change of the rating criteria on October 7, 1996, reflects a 
disability picture that more nearly approximates the criteria 
for an initial 30 percent disability rating under the former 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6600.  
Examiners noted findings of dyspnea, as well as moderate 
restrictive lung impairment.  There were no findings, 
however, of severe productive cough or of severe ventilatory 
impairment on pulmonary function tests, or of extensive 
pulmonary fibrosis to warrant an evaluation in excess of 30 
percent under any diagnostic code.

Hence, the Board finds that an initial 30 percent, but no 
higher, disability evaluation is warranted for residuals of 
asbestos with chronic bronchitis, throughout the period since 
the grant of service connection and prior to the change of 
the rating criteria on October 7, 1996.  See 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6600 (1995).

The Board must next determine whether staged ratings are 
warranted pursuant to Fenderson.  

Under the criteria in effect on and after October 7, 1996, a 
30 percent rating is warranted for chronic bronchitis if the 
following findings are demonstrated: a forced expiratory 
volume in one second (FEV-1) of 56 to 70 percent predicted, 
or; a force expiratory volume in one second to forced vital 
capacity ratio (FEV-1/forced ventilatory capacity (FVC)) of 
56 to 70 percent, or; a diffusion capacity of carbon 
monoxide, single breath (DLCO (SB)) of 56 to 65 percent 
predicted.  

A 60 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of 40 to 55 percent predicted, or; 
a FEV-1/FVC of 40 to 55 percent, or; a DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent 
of predicted value or; a FEV-1/FVC of less than 40 percent, 
or; a DLCO (SB) of less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (2005).

Alternatively, the diagnostic criteria for asbestosis provide 
that an FVC of 65 to 74 percent predicted, or; DLCO (SB) of 
56 to 65 percent predicted warrants a 30 percent evaluation.  

An FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 
55 percent predicted, or; maximum exercise capacity of 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation warrants a 60 percent evaluation.

An FVC less than 50 percent predicted, or; (DLCO (SB)) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
the requirement for outpatient oxygen therapy warrants a 100 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6833 
(2005).  

The report of an October 1998 VA examination includes 
findings of moderate pulmonary function impairment due to 
restrictive and obstructive defects.  Pulmonary function 
testing at that time, post-bronchodilator, revealed an FVC of 
70 percent predicted, a FEV-1 of 72 percent predicted, and an 
FEV-1/FVC ratio of 83 percent predicted.

During a pulmonary consultation in September 2000, the 
veteran reported having a productive cough of whitish phlegm, 
progressive wheezing, and dyspnea on exertion for several 
years.

The Board points out that none of the above findings meets 
the criteria for a 60 percent evaluation either under the 
former or revised criteria.
 
During the January 2001 VA examination, the examiner noted 
that pulmonary function testing in August 2000 revealed 
moderate restrictive lung disease.  Pulmonary function 
testing at that time, pre-bronchodilator, revealed an FVC of 
57.6 percent predicted, a FEV-1 of 51.2 percent predicted, 
and an FEV-1/FVC ratio of 72 percent predicted.  DLCO (SB) 
was reported as 61.1 percent predicted.
 
During the November 2001 VA examination, the veteran reported 
shortness of breath on minimal exertion, on climbing 
staircases, and on walking a few blocks.  He also reported a 
cough with white clear expectoration.  He used an inhaler at 
times, which did not help him much with his breathing.  

Pulmonary function testing at that time, post-bronchodilator, 
revealed an FVC of 61.4 percent predicted, a FEV-1 of 59.7 
percent predicted, and an FEV-1/FVC ratio of 79 percent 
predicted.  DLCO (SB) was reported as 17.60 (low) (percent 
predicted not shown).

Pulmonary function testing in March 2004, post-
bronchodilator, revealed an FVC of 53 percent predicted, a 
FEV-1 of 52 percent predicted, and an FEV-1/FVC ratio of 77 
percent predicted.  DLCO (SB) was reported as 16.7, which was 
62 percent predicted.

The veteran was initially shown to meet the criteria for a 60 
percent disability evaluation under revise criteria on the 
August 2000 pulmonary function test, which revealed the same 
values as reported post bronchodilator in 2001.  Board finds 
that a staged rating, pursuant to Fenderson, is supported by 
the August 2000 pulmonary function test.  Although, the 
specific date of the test was not reported, the Board 
resolves reasonable doubt in the veteran's favor, and 
presumes that the evaluation was conducted on August 1, 2000, 
and grants a 60 percent rating effective that date under 
revised Diagnostic Code 6600.

There is no evidence that the veteran has met either the 
former or revised criteria for a disability rating in excess 
of 60 percent for residuals of asbestos with chronic 
bronchitis for the period since August 1, 2000.  

The most recent VA examination in May 2005 revealed that the 
veteran was not on oxygen therapy, and that he had not had 
any hospitalizations within the last 12 months for any lung 
problem.  He occasionally received antibiotic treatment for 
bronchitis infection.  There is no evidence, at any time, of 
pronounced symptoms or extensive lesions with a markedly 
severe degree of ventilatory deficit, or of dyspnea at rest 
and other evidence of severe impairment of bodily vigor 
producing total incapacity, or of a severe degree of airway 
obstruction, or of cor pulmonale or pulmonary hypertension.

Additionally, the Board finds that there is no showing that 
residuals of asbestos with chronic bronchitis has resulted in 
so exceptional or unusual a disability picture at any time, 
so as to warrant the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited 
to in the December 1997 SSOC).  

The veteran reported that his job required him to go up 
ladders, and he developed shortness of breath at times.  He 
also experienced a period of unemployment in December 2003, 
but this was reported in the context of treatment for alcohol 
abuse and psychiatric problems without mention of the 
pulmonary disability.  He is currently employed as an air 
conditioning technician, and there has been no report of loss 
of income, promotion opportunities, or time from work due to 
the pulmonary disability.  Prior to his period of 
unemployment, the veteran reportedly worked 40 hours per 
week.  The record, thus does not show that the pulmonary 
disability causes marked interference with employment.

While there is evidence emergency room treatment, the veteran 
has not undergone any period of hospitalization for lung 
problems since service.  In this regard, the Board notes that 
the veteran's residuals of asbestos with chronic bronchitis 
have not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards at any time since the November 1993 effective date 
of the grant of service connection.  

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

An initial disability evaluation of 30 percent for residuals 
of asbestos with chronic bronchitis, for the period from 
November 12, 1993, to July 31, 2001, is granted.

A disability evaluation of 60 percent for residuals of 
asbestos with chronic bronchitis, from August 1, 2000, is 
granted.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


